EXHIBIT 10.2

2003 STOCK INCENTIVE PLAN

OF RF MICRO DEVICES, INC.

Restricted Stock Unit Agreement

(Service-Based Award for Senior Officers)

THIS AGREEMENT (together with Schedule A, attached hereto, the “Agreement”),
made effective as of the “Grant Date” as defined in Section 2, below between RF
MICRO DEVICES, INC., a North Carolina corporation (the “Company”), and XXXXX, an
employee of, or individual in service to, the Company or a related entity (the
“Participant”);

R E C I T A L S:

In furtherance of the purposes of the 2003 Stock Incentive Plan of RF Micro
Devices, Inc., as amended June 8, 2009 and as it may be hereafter amended (or
any successor plan thereto) (collectively, the “Plan”), the Company and the
Participant hereby agree as follows:

1. Incorporation of Plan. The rights and duties of the Company and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in the
Agreement and those of the Plan, the provisions of the Plan shall govern. Unless
otherwise defined herein, capitalized terms in this Agreement shall have the
same definitions as set forth with the Plan.

2. Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this Section 2:

(a) The “Participant” is XXXXXX.

(b) The “Grant Date” is XXXXXX.

(c) The “Restriction Period” is the period beginning on the Grant Date and
ending on such date or dates and occurrence of such conditions as described in
Schedule A, which is attached hereto and expressly made a part of this
Agreement.

(d) The number of shares of Common Stock subject to the restricted stock unit
award granted under this Agreement shall be XXXXX shares (the “Shares”).

3. Grant of Restricted Stock Unit Award. Subject to the terms of this Agreement
and the Plan, the Company hereby grants the Participant an award of restricted
stock units (the “Award”) for that number of Shares of Common Stock as is set
forth in Section 2. The Participant expressly acknowledges that the terms of
Schedule A shall be incorporated herein by reference and shall constitute part
of this Agreement. The Company and the Participant further acknowledge that the
Company’s signature on the signature page hereof, and the Participant’s
signature on the Grant Letter contained in Schedule A, shall constitute their
acceptance of all of the terms of this Agreement.

4. Dividends and Voting Rights. The Participant or his legal representatives,
legatees or distributes shall not be deemed to be the holder of any Shares
subject to the Award and shall not have



--------------------------------------------------------------------------------

any dividend rights, voting rights or other rights as a shareholder unless and
until the Award has vested and certificates for such Shares have been issued and
delivered to him or them (or, in the case of uncertificated shares, other
written evidence of ownership in accordance with applicable laws shall have been
provided).

5. Vesting and Earning of Award.

(a) Subject to the terms of the Plan and the Agreement (including but not
limited to Section 10(a)), the Award shall be deemed vested and earned, and the
Shares subject to the Award shall be distributable as provided in Section 7
herein, upon such date or dates, and subject to such conditions, as are
described on Schedule A. Without limiting the effect of the foregoing, the
Shares subject to the Award may vest in installments over a period of time, if
so provided in Schedule A. The Participant expressly acknowledges that the Award
shall vest only upon such terms and conditions as are provided in this Agreement
(including but not limited to Schedule A of this Agreement) and otherwise in
accordance with the terms of the Plan.

(b) The Administrator has sole authority to determine whether and to what degree
the Award has vested and been earned and is payable and to interpret the terms
and conditions of this Agreement and the Plan.

6. Effect of Termination of Employment; Forfeiture of Award. Except as may be
otherwise provided in the Plan or the Agreement, in the event of the termination
of the employment or service of the Participant for any reason (whether by the
Company or the Participant, and whether voluntary or involuntary) and all or
part of the Award has not vested pursuant to the terms of this Agreement, then
the Award, to the extent not vested as of the Participant’s termination date,
shall be forfeited immediately upon such termination, and the Participant shall
have no further rights with respect to the Award or the Shares underlying that
portion of the Award that has not yet been earned and vested. The Participant
expressly acknowledges and agrees that the termination of his employment or
service shall (except as may otherwise be provided in the Agreement or the Plan)
result in forfeiture of the Award and the Shares to the extent the Award has not
been earned and vested as of the date of his termination of service or
employment.

7. Settlement of Award. The Administrator shall determine whether the Award, if
earned in accordance with Section 5 herein, shall be payable in cash or whole
shares of Common Stock, or partly in cash and partly in whole shares of Common
Stock. In the event that the Award is payable in shares of Common Stock, a
certificate or certificates for the Shares or portion thereof (or, in the case
of uncertificated shares, other written evidence of ownership in accordance with
applicable laws) which have been earned shall be issued in the name of the
Participant (or his beneficiary) as soon as practicable after the Administrator
determines that all or a portion of the Shares subject to the Award have been
earned (subject to the terms of Section 10(a) herein).

8. No Right of Continued Employment or Service. Nothing contained in this
Agreement or the Plan shall confer upon the Participant any right to continue in
the employment or service of the Company or a related entity or to interfere in
any way with the right of the Company or a related entity to terminate the
Participant’s employment or service at any time. Except as otherwise expressly
provided in the Plan and this Agreement (including but not limited to Schedule
A), all rights of the Participant under the Plan with respect to the unvested
portion of his Award shall terminate upon the termination of employment or
service of the Participant with the Company or a related entity.

 

2



--------------------------------------------------------------------------------

9. Nontransferability of Award and Shares. The Award shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than by will or
the laws of intestate succession. The designation of a beneficiary in accordance
with the Plan does not constitute a transfer. The Participant shall not sell,
transfer, assign, pledge or otherwise encumber the Shares subject to the Award
until all conditions to vesting have been met.

10. Withholding; Tax Matters.

(a) The Participant acknowledges that the Company shall require the Participant
to pay the Company the amount of any federal, state, local, foreign or other tax
or other amount required by any governmental authority to be withheld and paid
over by the Company to such authority for the account of the Participant, and
the Participant agrees, as a condition to the grant of the Award, to satisfy
such obligations. Without limiting the effect of the foregoing, the Participant
understands and agrees that the Administrator may delay the vesting of the Award
(or portion thereof) and the issuance of the underlying Shares in order to
comply with applicable federal, state, local, foreign or other tax and
securities laws, rules and regulations or applicable policies of the Company
implemented to ensure compliance with such laws (including but not limited to
insider trading provisions and the Company’s insider trading policy); provided,
however, that any such delay in vesting of the Award or issuance of Shares shall
not apply to any Shares subject to an effective Rule 10b5-1 trading plan.

(b) The Participant acknowledges that the Company has made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) with respect to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant of the Award and/or the acquisition or disposition
of the Shares subject to the Award and that the Participant has been advised
that he should consult with his own attorney, accountant and/or tax advisor
regarding the decision to enter into this Agreement and the consequences
thereof. The Participant also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.

11. Administration. The authority to construe and interpret this Agreement and
the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of the Agreement by
the Administrator and any decision made by it with respect to the Agreement is
final and binding.

12. Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of the Company with respect to the
grant of the Award, any other equity-based awards or any related rights, and the
Participant hereby waives any rights or claims related to any such statements,
representations or agreements. Except as may be otherwise provided in Section 18
of the Plan, this Agreement does not supersede or amend any existing Change in
Control Agreement, Inventions, Confidentiality and Nonsolicitations Agreement,
Employment

 

3



--------------------------------------------------------------------------------

Agreement or any other similar agreement between the Participant and the
Company, including, but not limited to, any restrictive covenants contained in
such agreements. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective executors, administrators,
next-of-kin, successors and assigns.

13. Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
North Carolina, without regard to the conflict of laws provisions of any state
and in accordance with applicable federal laws of the United States.

14. Amendment and Termination; Waiver. Subject to the terms of the Plan and this
Agreement, this Agreement may be modified or amended only by the written
agreement of the parties hereto. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend this Agreement (without
Participant consent) to the extent necessary to comply with applicable laws,
rules and regulations or changes to applicable laws, rules and regulations
(including but not in no way limited to Code Section 409A and federal securities
laws). The waiver by the Company of a breach of any provision of the Agreement
by the Participant shall not operate or be construed as a waiver of any
subsequent breach by the Participant.

15. Notices. Except as may be otherwise provided by the Plan, any written
notices provided for in this Agreement or the Plan shall be in writing and shall
be deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three business days after mailed but in no event later
than the date of actual receipt. Notice may also be provided by electronic
submission, if and to the extent permitted by the Administrator. Notices shall
be directed, if to the Participant, at the Participant’s address indicated by
the Company’s records, or if to the Company, at the Company’s principal office,
attention Treasurer, RF Micro Devices, Inc.

16. Severability. The provisions of this Agreement are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

17. Restrictions on Award and Shares. The Company may impose such restrictions
on the Award and any Shares issued pursuant to the Award as it may deem
advisable, including without limitation restrictions under the federal
securities laws, the requirements of any stock exchange or similar organization
and any blue sky or state or foreign securities laws applicable to such Award or
Shares. Notwithstanding any other provision in the Plan or the Agreement to the
contrary, the Company shall not be obligated to issue, deliver or transfer
shares of Common Stock, to make any other distribution of benefits, or to take
any other action, unless such delivery, distribution or action is in compliance
with all applicable laws, rules and regulations (including but not limited to
the requirements of the Securities Act). The Company may cause a restrictive
legend to be placed on any certificate for Shares issued pursuant to the Award
in such form as may be prescribed from time to time by applicable laws and
regulations or as may be advised by legal counsel. The Administrator may delay
the right to receive or dispose of shares of Common Stock (or other benefits)
upon settlement of the Award at any time if the Administrator determines that
allowing issuance of shares of Common Stock (or distribution of other benefits)
would violate any federal, state or foreign securities laws or applicable
policies of the Company, and the Administrator may provide in its discretion
that any time periods to receive shares of Common Stock (or other benefits)
subject to the Award are tolled or extended during a period of suspension or
delay; provided, however, that any such delay, suspension, tolling or extension
shall not apply to any Shares subject to an effective Rule 10b5-1 trading plan.

 

4



--------------------------------------------------------------------------------

18. Counterparts; Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Company
and by the Participant effective as of the Grant Date stated in Section 2,
herein.

 

RF MICRO DEVICES, INC. By:  

 

  Robert A. Bruggeworth   President and Chief Executive Officer

 

Attest:

 

William Priddy Secretary & Chief Financial Officer

[Signature page of Participant to follow on Schedule A/Grant Letter]

 

5



--------------------------------------------------------------------------------

2003 Stock Incentive Plan of RF Micro Devices, Inc.

Restricted Stock Unit Agreement

(Service-Based Award for Senior Officers)

Schedule A/Grant Letter

1. Pursuant to the terms and conditions of the Company’s 2003 Stock Incentive
Plan (the “Plan”), you (the “Participant”) have been granted an Award of
Restricted Stock Units (the “Award”) for XXXXXX shares of our Common Stock as
outlined below.

 

Granted To:    XXXXXX Grant Date:    XXXXXX Shares Subject to Award:    XXXXXX
Vesting Schedule:    RESTRICTED    XXXXX on XXXXX    XXXXX on XXXXX    XXXXX on
XXXXX    XXXXX on XXXXX

2. The following provisions shall apply with respect to the Award:

(a) In the event of the Participant’s termination of employment or service for
cause (as defined in the Plan), the Award (and any remaining right to underlying
Shares) shall be forfeited immediately.

(b) In the event of the Participant’s termination of employment or service due
to death, the Award (and any remaining right to underlying shares) shall be
forfeited automatically effective as of the date of the Participant’s death.

(c) In the event of the Participant’s termination of employment or service for
any reason other than death or for cause (including termination due to
disability), the Award shall continue to vest according to the Vesting Schedule
stated in Section 1 above of this Schedule A as if the Participant had remained
an employee of, or service provider to, the Company, but only if the Participant
enters into a noncompetition agreement (the “Noncompetition Agreement”), and, if
so determined by the Company, a severance or other similar agreement (the
“Severance Agreement”) with the Company, in each case in form acceptable to the
Company and containing such terms as may be specified by the Company in the
exercise of its discretion, within twenty (20) days following termination of
employment or service (or, if later, by the end of any applicable statutory
revocation period) and abides by the terms of such Noncompetition Agreement and,
if applicable, Severance Agreement. In the event that the Participant fails to
enter into such Noncompetition Agreement and, if applicable, Severance
Agreement, within twenty (20) days following his termination of employment or
service (or, if later, by the end of any applicable statutory revocation
period), the Award (and any remaining right to underlying Shares) shall be
deemed forfeited in its entirety as of the date of the Participant’s termination
of employment or service. If the Participant enters into the Noncompetition
Agreement and, if applicable, the Severance Agreement, and the Administrator
determines in the exercise of its discretion that the Participant has committed
a material breach or violation of the Noncompetition Agreement, the Severance
Agreement or the Inventions, Confidentiality and Nonsolicitation Agreement
previously entered into between the Company and the Participant (the “ICN
Agreement”) at any time on or prior to the date the last installment of Shares
covered by the Award vests under this Agreement (without regard to when the
Administrator first discovers or has notice of such breach or violation), then,
in addition to any other remedies available to the Company at law or in equity
as a result of such breach or violation, (i) the Award (and any remaining right
to underlying Shares) shall immediately be forfeited in its entirety; (ii) any
Shares subject to the Award that vested following termination of employment or
service shall immediately be forfeited and returned to the Company (without the
payment of any consideration for such Shares, including repayment of any amount
paid by the Participant with respect to taxes related to the grant or vesting of
the Award), and the Participant shall cease to have any

 

A-1



--------------------------------------------------------------------------------

interest in or right to such Shares and shall cease to be recognized as the
legal owner of such Shares; and (iii) any Gain (as defined herein) realized by
the Participant with respect to any Shares issued following termination of
employment shall immediately be paid by the Participant to the Company. For the
purposes herein, “Gain” shall mean the fair market value (as defined in the
Plan) of the Company’s Common Stock on the date of sale or other disposition,
multiplied by the number of Shares sold or disposed of. If the Participant
terminates service for reasons other than death or cause, and subsequently dies,
to the extent the Award is not fully vested as of the date of the Participant’s
death, the Award shall automatically fully vest effective as of the date of
Participant’s death. The Administrator shall have discretion to determine the
basis for termination, whether any breach of the Noncompetition Agreement, the
Severance Agreement or the ICN Agreement has occurred and to otherwise interpret
this Section 2.

(d) Any shares of Common Stock issuable to the Participant following termination
of employment or service pursuant to Section 2 herein shall be issued in
accordance with the vesting schedule stated in Section 1 above and shall be
distributed on such vesting dates or a later date(s) within the same taxable
year of the Participant, or, if later, by the 15th day of the third calendar
month following the date(s) specified in Section 1 and the Participant shall not
be permitted, directly or indirectly, to designate the taxable year of
distribution, or shall otherwise be made in accordance with Code Section 409A
and related regulations.

By my signature below, I, the Participant, hereby acknowledge receipt of this
Grant Letter and the Restricted Stock Unit Agreement (the “Agreement”) dated
XXXXXX between the Participant and RF Micro Devices, Inc. (the “Company”) which
is attached to this Grant Letter. I understand that the Grant Letter and other
provisions of Schedule A herein are incorporated by reference into the Agreement
and constitute a part of the Agreement. By my signature below, I further agree
to be bound by the terms of the Plan and the Agreement, including but not
limited to the terms of this Grant Letter and the other provisions of Schedule A
contained herein. The Company reserves the right to treat the Award and the
Agreement as cancelled, void and of no effect if the Participant fails to return
a signed copy of the Grant Letter within 30 days of receipt.

 

Signature:  

 

    Date:  

                      

    XXXXXX        

Note: If there are any discrepancies in the name shown above, please make the
appropriate corrections on this form and return to Eric Richardson, RF Micro
Devices, Inc., 7628 Thorndike Road, Greensboro, NC 27409-9421. Please retain a
copy of the Agreement, including this Grant Letter, for your files.

 

A-2